DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-3, 6, 7, 9, 10, 12-14, 16-19, 31-34, 36, 37 and 39-47 are pending in this application, Claims 12, 13, 40 and 41 are acknowledged as withdrawn, Claims 1-3, 6, 7, 9, 10, 14, 16-19, 31-34, 36, 37, 39 and 42-47 were examined on their merits.

The rejection of Claims 1-3, 6-10, 14, 16-19, 31-34, 36-39 and 42-47 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn due to the Applicant’s amendments to the claims filed 03/08/2021.

Election/Restrictions

The renin-angiotensin system species (see Pg. 1, Paragraph [0004] and Fig. 2B, control cascade) of Claim 1 is allowable.  Search and examination was extended to the second species, bradykinin system (see Fig. 5) of Claim 31 which was found to be allowable. The restriction/species requirement of peptidic degradation products, as set forth in the Office action mailed on 07/18/2018, has been reconsidered in view of the allowability of claims to the elected invention/species pursuant to MPEP § 821.04(a).
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
Claims 12, 13, 40 and 41, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 03/08/2021 is sufficient to overcome the rejection of claims 1-3, 6, 9, 14, 16-19 and 47 based upon Semple et al. (1976), of record, as set forth in the last Office action because:  





The Declarant notes that both Ang-I and Ang-II show a sharp initial increase at 37 ºC, but stabilize (equilibrate) after 60 minutes and 15 minutes, respectively.  Incubation at 20 ºC, as performed by Semple et al., resulted in an increase (no equilibration) in Ang-I and Ang-II that continued from initial time 0 until 90 minutes.  Declarant notes that incubation at 4 ºC resulted in no increase as the enzymes were inactivated and did not equilibrate (Declaration, Pgs. 3-5, Paragraph 6 and Figs. 1-2 and Table 2).

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Thomas Orsak on 04/06/2021.
The application has been amended as follows: 

Cancel claims 7 and 37.
1.  A method for measurement of peptidic degradation products of a renin-angiotensin system and/or bradykinin proteolytic cascade in a biological sample comprising:
incubating a biological sample ex vivo at a temperature of 30 to 50ºC until a steady state equilibrium based on concentrations is reached for at least two peptidic degradation products involved in a renin-angiotensin system and/or bradykinin proteolytic cascade; 
measuring concentrations of the at least two peptidic degradation products in steady state equilibrium in the sample; and
calculating a ratio of the measured steady state equilibrium concentrations of the at least two peptidic degradation products,
wherein substrates or substrate analogues of any enzyme(s) involved in the proteolytic cascade are not added before and/or during the incubation until a steady state equilibrium is reached.

10.  The method of claim 1, wherein the at least two peptidic degradation products measured comprise angiotensin I, angiotensin II, angiotensin 1-7, and angiotensin 1-5.

12.  The method of claim 1, wherein the at least two peptidic degradation products measured comprise bradykinin 1-9, bradykinin 1-8, bradykinin 1-7, and bradykinin 1-5.

13.  The method of claim 1, wherein the at least two peptidic degradation products measured comprise bradykinin 1-8, bradykinin 1-7, and bradykinin 1-5.

16.  The method of claim 1, wherein the components of the biological sample and/or components of the proteolytic cascade are not concentrated or diluted during the incubation and measuring steps.

19.  The method of claim 18, wherein at least one of the at least two proteolytic reactions is performed by a feeding enzyme, said feeding enzyme being an endogenous enzyme and/or an enzyme added to the sample, the feeding enzyme having a turnover rate for converting a substrate or intermediate of the proteolytic cascade to a downstream intermediate or product of the subsequent proteolytic cascade, and wherein the steady state equilibrium is further reached when the turnover rate of the feeding enzyme does not vary more than 15% over a time period of at least 30 minutes of the incubation.

31.  A method for measurement of peptidic degradation products of a renin-angiotensin system and/or bradykinin proteolytic cascade in a biological sample comprising:


incubating a biological sample ex vivo at a temperature of 30 to 50ºC until a steady state equilibrium based on concentrations is reached for at least two peptidic degradation products involved in a renin-angiotensin system and/or bradykinin proteolytic cascade; 
measuring concentrations of the at least two peptidic degradation products in steady state equilibrium in the sample; and
calculating a ratio of the measured steady state equilibrium concentrations of the at least two peptidic degradation products,
wherein substrates or substrate analogues of any enzyme(s) involved in the proteolytic cascade are not added before and/or during the incubation until a steady state equilibrium is reached,
and wherein the peptidic degradation products measured comprise angiotensin II, angiotensin 1-7, and angiotensin 1-5.

40.  The method of claim 31, wherein the at least two peptidic degradation products measured further comprise bradykinin 1-9, bradykinin 1-8, bradykinin 1-7, and bradykinin 1-5.

41.  The method of claim 31, wherein the at least two peptidic degradation products measured further comprise bradykinin 1-8, bradykinin 1-7, and bradykinin 1-5.

Claims 1, 3, 6, 9, 10, 12-14, 16-19, 31-34, 36, 37 and 39-47 are allowed.
The following is an Examiner’s statement of reasons for allowance:  The closest prior art of record, Semple et al. (1976), taught a method comprising:
pre-incubating whole (full) blood samples ex vivo without anticoagulant (heparin) for up to 10 minutes at 20 ºC and for up to 60 minutes with heparin before adding inhibitor and cooling on ice (Pg. 672, Column 2, Lines 20-27);
incubating a control sample of anticoagulated (heparin) whole (venous) blood without inhibitor at 37 ºC for 0, 2, 5, 15 and 30 minutes before extracting the metabolites and correcting sample values for the control values (Pg. 672, Column 2, Lines 8-17); 
wherein no substrates or substrate analogue of any enzymes involved in the proteolytic cascade are added before and/or during the incubation;
quantifying concentrations at least two peptidic degradation product(s) (Angiotensin II, and the angiotensin II metabolites; heptapeptide, hexapeptide and pentapeptide) involved in the RAS proteolytic cascade and calculating a ratio (percentages) of the quantified concentrations of the at least two peptidic degradation products (Pg. 677, Table 5).  However, as evidenced by the Declaration filed on 03/08/2021, the Declarant provided evidence that the experimental conditions (particularly the critical incubation temperature) of the Semple reference would not inherently result in the claimed steady state equilibrium.  A further survey of the prior art did not uncover any other references which would either anticipate or make obvious the instantly claimed invention with regard to any biological sample reaching a steady-state equilibrium for any peptidic degradation products of the RAS or bradykinin proteolytic cascades after incubation at a temperature range of 30-50 ºC.

.  With regard to the control embodiment of Semple et al., the Applicant successfully argued in the Remarks filed 05/21/2020 that, “In the present case, the method of Semple to which the Action refers involves correcting values obtained from the tested samples containing A II of a hepta-, hexa-, or pentapeptide substrate for the values obtained from controls containing no such substrates. See Semple et al. p. 672, right column, third paragraph.  It is only possible to correct a sample value for a control value if both values correspond to the same peptidic degradation product.  If the ratio of control values for two different peptidic degradation products were calculated, such a correction would no longer be possible.  Thus, the proposed modification of Semple of calculating the ratio of at least two peptidic degradation products and providing a ratio would render the method of Semple unsatisfactory for its intended purpose, and therefore, one skilled in the art would have no motivation to measure ratios between different control values”.

With regard to the bradykinin system species, Kuoppala et al. (2000) teaches incubating a plasma sample ex vivo with anticoagulant (dalteparin) at 37 ºC for 8 minutes before extracting and quantifying the concentrations of the bradykinin system metabolites BK(1-5), BK(1-7 and BK(1-8).  The reference however, adds tritium labeled or unlabeled substrate (BK) to the plasma as excluded by the instant claims (Pg. H1070, Column 1, Lines 21-42 and Table 1).


With regard to 101/patent eligibility, the Examiner notes that eligibility may be found in Step 2B) Does the claim recite elements that amount to significantly more than the Judicial exception?  Yes, claim recites an unconventional element/combination of elements, i.e., incubating a biological sample ex vivo at 30-50 degrees C until SSE is reached for at least two peptidic degradation products involved in the RAS or bradykinin cascade in SSE in the sample and quantifying (measuring) concentrations of at least two peptidic degradation products involved in the RAS or bradykinin cascade in SSE in the sample.  Prior art methods (such as Semple) were at lower temperatures than the claimed range and as evidenced by the Declaration do not achieve SSE or utilized addition of exogenous substrates or addition of protease inhibitors, see Roulston et al. (1983), and Elased et al. (2005) both of record.  Therefore, the claim(s) inventive concept as a whole amounts to significantly more than the judicial exception(s) due to the presence of the unconventional (incubation step), see MPEP 2106.05(d).

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        03/30/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653